Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cory McKenstry appeals the district court’s order denying his motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2012). We have re*166viewed the record and find no reversible error. Because McKenstry’s Sentencing Guidelines range was not based on drug quantity, Amendment 782 does not lower the applicable Guidelines range. Accordingly, we affirm. United States v. McKenstry, No. 1:05-cr-00281-JFM-1 (D. Md. Feb. 26, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court, and argument would not aid the decisional process.
AFFIRMED